DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first angle being larger than the second angle (Claim 28)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The Examiner does not suggest Applicant amend the drawings to show the claimed subject matter which is not shown. See specification objection below.

Specification
The disclosure is objected to because of the following informalities: the “first side segment and the second side segment” are not set forth in the disclosure with corresponding reference characters. The Examiner does acknowledge there are two segments on the distal portion of the spacer which could be the “first and second side segments”.
Appropriate correction is required.

The amendment filed November 20, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Regarding claim 28, the phrase “the first angle being larger than the second angle” is new matter. While the Examiner acknowledges there are two side segments, the disclosure does not provide any details to the angles of the segments. Are the angles being measure with respect to the rotational axis or another corresponding structure? The disclosure has not set forth the drawings are to scale; therefore, the Examiner is not permitted to rely solely on the drawings for this teaching. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 19, the phrases “a plurality of central portion of the pair of saw disc and the hub device of the spacer structure are provided with a first fastening means. The phrase “a plurality of second through holes in the pair of saw disc” does not set forth if the holes are in the central portion of the saw disc (as set forth by claim 18) or another part of the saw disc.
Further, the stem of the elongated spacer is a separate part from the hub device and does not structurally correlate to the central portion of the saw disc or the hub of the spacer (which is a specific structure). In other words, the second bore of the stem of the spacer is not part of the first fastening means as set forth in claim 19.

Claim 20 recites the limitation "the distal portion fastening element" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 30 recites the limitation "the end surface" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Regarding claim 19, the phrases “a plurality of second through holes in the pair of saw disc”, “a second bore in the stem of each elongated spacer means” and “wherein the second through holes of the pair of saw discs and the second bores of the stems of the elongated spacer means are aligned with one another and parallel to the rotational axis” do not further limit claim 18, from which claim 19 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,392,758 to Rognon.
In re claim 30, Rognon teaches a spacer structure for a saw disc assembly of a sawing machine, the spacer structure comprising: 
a hub device(38)  having a central axis, the hub device being configured to be coaxially arranged between a pair of saw discs (20); and 

wherein each of the elongated spacer means comprises a stem and a distal portion, the distal portion extending from a distal end of the stem (Fig. 2); 
wherein the stem comprises a proximal end that is configured to engage with the hub device, the proximal end of the stem comprising a surface that is shaped so as to correspond to a shape of a peripheral wall of the hub device (Col. 4, lines 62-68); 
wherein the proximal end of the stem has a radially extending protrusion extending from the end surface of said proximal end (it has been interpreted, the stem is T-shaped, which has a radially extending protruding portion),

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 17-23, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over CA2822262 to Meister in view of US Patent No. 5,392,758 to Rognon and EP 0523260 to Heinrich.

 a hub device (304a) having a central axis, the hub device being configured to be coaxially arranged between a pair of saw discs; and 
at least one elongated spacer means (304b) configured to be disposed between the pair of saw discs in a substantially radial manner in relation to the hub device (Fig. 16),
wherein each of the elongated spacer means comprises a stem and a distal portion (Figs. 16a,b), the distal portion extending from a distal end of the stem,
wherein the stem comprises a proximal end that is configured to engage with the hub device (Figs. 16a,b).

In re claim 2, Meister teaches a spacer structure (Figs. 16a,b) for a saw disc assembly of a sawing machine, the spacer structure comprising:
a hub device (304a) having a central axis, the hub device being configured to be coaxially arranged between a pair of saw discs; and 
 at least one elongated spacer means (304b ,305b) configured to be arranged between the pair of saw discs (301, 302, 303) in a substantially radial manner in relation to a central portion (301c; 302c; 303c) of the pair of saw discs,
wherein each of the at least one elongated spacer means comprises:
 a proximal portion (304a), the proximal portion comprising a proximal portion bore configured to enable the proximal portion to be secured to the pair of saw discs with a proximal portion fastening element that passes through the proximal portion bore (Fig. 15); and 
a distal portion.


Rognon teaches an elongated spacer (40) being separate from the hub (38) and configured to be attachable to the hub device (Col. 4, lines 62-67).
It would have been obvious to one before the effective filing date of the invention to modify the hub and elongated spacer means of Meister as separate parts as taught by Rognon to maintain blade support and stability (Pg. 18, lines 17-18, Meister). It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 

Regarding claim 1, modified Meister teaches forming a spacer as a separate structure, but does not teach the proximal end of the stem comprising a surfaces that is shaped with an arc that corresponds to a curvature of a wall of the hub device.
Rognon provides a teaching that the hub can have a t-shaped slot for receiving a corresponding shape of a stem of the spacer (Col. 4, lines 62-68).
Heinrich provides a teaching of a disc shaped carrier having a plurality of separate parts, including a hub (47) and a connector element (46). The connector element has a step comprising a surface that is shaped with an arc (see annotated figure on Pg. 4, below) that corresponds to a curvature of a wall of the hub device (Fig. 8, see annotated figure on Pg. 4 below).
It would have been obvious to one before the effective filing date of the invention to provide the hub and spacer of modified Meister with a slotted connection arrangement as taught by Rognon or Heinrich in which the spacer has an arc shape corresponding to the shape of the hub as taught by Heinrich, to maintain the spacer functionality of blade support and stability (Pg. 18, lines 17-18, Meister). 

    PNG
    media_image1.png
    592
    530
    media_image1.png
    Greyscale

Regarding claim 2, Meister teaches a distal portion, but does not teach the distal portion is formed as a second separate part of the elongated spacer means and is configured to be attachable to a distal end of the proximal portion.
	Heinrich teaches a carrier plate having a hub (Fig. 8) with an elongated member (24,46), having a separate distal portion (24).
	It would have been obvious to one before the effective filing date of the invention to fabricate the spacer of Meister as separate parts as taught by Heinrich to maintain easily replacement due to wear of the spacer. Fabricating the spacer as a plurality of parts that was one a single unit is an obvious matter of design choice. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

In re claim 17, modified Meister teaches a saw disc assembly comprising the spacer assembly of claim 1.

It has been interpreted, that the fastening means has been interpreted as the holes (320) which permit fastening, which permit the hub to be connected between the pair of saw discs.

In re claim 19, as best understood, modified Meister the saw disc assembly according to claim 18, wherein the first fastening means (320) comprises a plurality of first through holes (Fig. 15) in the central portion (Fig. 15) of the peripheral saw discs (301; 302; 303), 
a plurality of second through holes in the pair of saw disc (Fig. 15),
a plurality of first bores (Pg. 21, lines 3-8) in said hub device (304a,305a), 
wherein the first through holes (Fig. 15) of the pair of saw discs, and the first bores of the hub device being aligned with one another, parallel to the rotational axis (Fig. 15).

Regarding claims 2, 19 and 21, modified Meister teaches a plurality of first fastening members and wherein pair of saw disc (Fig. 15) comprises at least one through hole (Fig. 15) in the pair of saw discs (301, 302; 303), but does not teach a second bore in the stem of each elongated spacer means wherein the second through holes of the pair of saw discs and the second bores of the stems of the elongated spacer means are aligned with one another and parallel to the rotational axis. Claim 21 has similar language in which it recites, a stem portion bore in the stem of the at least one elongated spacer means being aligned with one another and parallel to the rotational axis.
Referring to alternative embodiment to Figure 18, Meister teaches a spacer having a stem and a distal portion. Each portion has a fastening means, which corresponds to fastening means on adjacent saw discs (Fig. 18). The holes of the pair of saw discs and the second bores 
It would have been obvious to one before the effective filing date of the invention to provide the stem and saw blade arrangement of embodiment to Figures 16a,b of modified Meister with a second bore in the stem to correlate to second through holes of the saw pair to maintain a secure connection between the blade and the spacer such that the spacer retains its supporting and stabilizing functionality (Pg. 18, lines 17-18).
In re claim 20, modified Meister wherein a peripheral portion of the pair of peripheral saw discs (301, 302, 303) and a distal portion (Fig. 16a, portion opposite proximal end located near the hub) of the at least one elongated spacer means (304a,305a) of said spacer structure is provided with a the distal portion fastening element (Fig. 15) for allowing said elongated spacer means to be connected between the pair of peripheral saw discs (Fig. 15).
In re claim 22, modified Meister wherein the saw discs (301, 302, 303) comprise at least one fluid inlet (308) for allowing a fluid to enter a space between the pair of saw discs not being occupied by the spacer structure.
In re claim 23, modified Meister wherein the pair of saw disc disc (302) are a pair of peripheral saw discs and the spacer structure is a first spacer structure;
wherein an intermediate saw disc is arranged between the pair of peripheral saw discs;
wherein the first spacer structure (304a, 305a) is arranged between a first of the peripheral saw discs and the intermediate saw disc (302); and 
wherein a second spacer structure (304a, 305a) is arranged between a second of the peripheral saw discs and the intermediate saw disc (302).
In re claim 27, modified Meister a sawing machine (Fig. 2) including the saw disc assembly of claim 17.

wherein the clockwise extending portion comprises a first side segment and a second side segment, the first side segment extending from the stem at a first angle and the second side segment extending from the first side segment at a second angle, the first angle being larger than the second angle.
Note, the terms “clockwise and counter clockwise” do not impart any structure to the distal portion of the segment, since the rotational direction has not been defined in the claims. Also, as shown below, the first side segment extending from the stem extends substantially parallel to the axis of the spacer and is therefore larger than the second angle. 

    PNG
    media_image2.png
    629
    626
    media_image2.png
    Greyscale

.

Claims 1, 3, 17, 18, 24, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,392,758 to Rognon in view of EP 0523260 to Heinrich.
In re claims 1 and 17, Rognon teaches a spacer structure for a saw disc assembly of a sawing machine, the spacer structure comprising:
 a hub (38) device having a central axis (A), the hub device and being adapted configured to be coaxially arranged between a pair of saw discs (20); and 
at least one elongated spacer means (40) configured to be disposed between the pair of saw discs in a substantially radial manner in relation to the hub device; the at least one elongated spacer means being a separate part from the hub device (Col. 4, lines 62-67),
wherein each of the elongated spacer means comprises a stem and a distal portion, the distal portion extending form a distal end of the stem;
wherein the stem comprises a proximal end that is configured to engage with the hub device (Col. 4, lines 62-68), the proximal end of the stem comprises a surface that is shaped that corresponding to a wall of the hub device.

Regarding claim 1, Rognon provides a teaching that the hub can have a t-shaped slot for receiving a corresponding shape of a stem of the spacer (Col. 4, lines 62-68), but does not explicitly teach the stem comprising a surfaces that is shaped with an arc that corresponds to a curvature of a wall of the hub device.
Heinrich provides a teaching of a disc shaped carrier having a plurality of separate parts, including a hub (47) and a connector element (46). The connector element has a step comprising a surface that is shaped with an arc (see annotated figure on Pg. 4, below) that 
It would have been obvious to one before the effective filing date of the invention to provide the hub and spacer of Rognon with a slotted connection arrangement as taught by Heinrich in which the spacer has an arc shape corresponding to the shape of the hub as taught by Heinrich to maintain a spacer that prevents the saws from bending during sawing while deforming progressively when they come into contact with the parts to be cut and resuming their initial shape so that sawing is not imparted in any way (Col. 2, lines 23-31, Rognon).
In re claim 3, modified Rognon teaches wherein the saw discs (20) comprise a pair of axially peripheral saw discs; 2Application No.: 16/081,596wherein the hub device is configured to detachably receive a proximal portion of the stem (40, Col. 4, lines 62-67) a distal portion of the elongated spacer means is configured to detachably connect to the pair of axially peripheral saw discs.
Note, it has been interpreted, a distal portion of the elongated spacer means, which has been interpreted as the portion a distance away from the hub portion and the spacer is detachably connected via the drive shaft (22) to the peripheral saw discs.

	In re claim 17, Rognon teaches a saw disc assembly comprising the spacer structure of claim 1.
In re claim 18, modified Rognon teaches wherein the central portion (Fig. 2) of said pair of peripheral saw discs (40) and the hub device (39) of said spacer structure (40), respectively, is provided with a first fastening means (22,30) for allowing said hub device (39) to be connected between said pair of peripheral saw discs (Fig. 2).

	In re claim 24, modified Rognon teaches, wherein the pair of saw discs are a pair of peripheral saw discs (20, left and right) and the spacer structure (Fig. 2) is a first spacer structure; 

	 wherein the first spacer structure (38) is arranged between the pair of intermediate saw discs; 
	wherein a second spacer structure (Fig. 2) is arranged between a first of the peripheral saw discs and a first of the intermediate saw discs; and 
	wherein a third spacer (Fig. 2) structure is arranged between a second of the peripheral saw discs and a second of the intermediate saw disc.
	In re claim 25, as best understood, wherein the pair of saw discs are a pair of peripheral saw discs and the spacer structure is a first spacer structure (Fig. 2); 
	wherein a plurality of intermediate saw discs (Fig. 2, saw disc pair in the middle between the end pair of disc) are arranged between the pair of peripheral saw discs; 
	wherein the first spacer structure is arranged between at least two adjacent intermediate saw discs (Fig. 8), and at least one further spacer structure is arranged between one further adjacent intermediate saw discs (Fig. 8).
	In re claim 27, modified Rognon teaches a sawing machine including the saw disc assembly of claim 17 (Col. 3, lines 12-15, Rognon).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rognon in view of Heinrich, as applied to the above claims, and in further view of Meister. 
In re claim 4, modified Rognon teaches wherein the hub device (38) is substantially planar and is provided with a first connection means (Col. 4, lines 62-67); wherein the at least elongated spacer means (40) is substantially planar and is provided with a second connection means (Col. 4, lines 62-67);
 wherein the first and second connection means are corresponding connection means; wherein the hub device (38) and the at least one elongated spacer means (40) have substantially the same thickness parallel to a central axis (Fig. 4, it has been interpreted, the thickness of the hub and spacer are substantially the same);
wherein the hub device (38) comprises at least one opening (Fig. 1) for receiving a fastening element for connection of the hub device (Fig. 2) to a central portion (Fig. 2) of said the pair of peripheral saw discs.
Rognon teaches a spacer having a distal portion, but does not teach a distal portion of the at least one elongated spacer means having at least one bore for receiving a fastening element for connection to the pair of saw discs. 
Meister teaches a spacer having a distal portion having at least one bore (Fig. 16a, bores extending along the spacer).
It would have been obvious to one before the effective filing date of the invention to provide the stem of Rognon with a bore for receiving a fastening elemenet as taught by Meister to properly secure the spacer to the blade to maintain the supporting and stabilizing functionality of the spacer (in combination with the blades; Pg. 18, lines 17-18).

In re claim 5, modified Rognon teaches wherein the first connection means comprises a female member (Col. 4, lines 62-67); 
wherein the wall comprises a circumferential wall of the hub device (38), wherein the circumferential wall defines a retention opening (Col. 4, lines 62-67) into the circumferential wall of the hub device (38) and a retention portion (it has been interpreted, the linear bar portion (or the long part of the T) of the T-shape forms part of the retention portion) extending from the retention opening in a substantially circumferential direction of the hub device (38), the retention opening and the retention portion comprising the female member.
In re claim 6, modified Rognon teaches wherein the second connection means (Col. 4, lines 62-67) comprises a male member, the male member including a protrusion (Col. 4, lines 62-67) from the proximal end of the stem. 
opposite connection. The opposite connection being, the male member including a protrusion extending substantially radially from the circumference wall of the hub device and the the second connection means comprises a female member, wherein the proximal end of the stem defines a retention opening and a retention portion extending from the retention opening in a transversal direction of the stem, the retention opening and the retention portion comprising the female member.
It would have been obvious to one before the effective filing date of the invention to provide the female member (outer periphery of the hub) of Rognon with a plurality of T shaped protrusions and the male member (or spacers) with a plurality or corresponding T shaped recesses for receiving the protrusions to maintain easily changing of the spacers due to wear (Col. 4, lines 62-67, Rognon). One having ordinary skill in the art at the time of invention would have recognized that providing the hub of Rognon with a plurality of protrusions and the spacer with T shaped slots (for receiving the protrusions) is merely a reversal of working essential parts to maintain easily changing of the spacers (40). Reversing the parts would not change the functionality of female and male members. It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Providing the female member with a plurality of T shaped protrusion to be received within the male member, T shaped slot, leads to a retention opening in the stem and a retention portion extending from said opening (the opening is the long portion of the T and the retention portion is the cross bar of the T) and in a transversal direction of the stem, the retention opening and said retention portion comprising the female member.
	
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meister in view of Rognon and Heinrich, as applied to the above claims, and in further view of evidence US Patent No. 5,884,547 to Carlsen et al.
	In re claims 11 and 13, modified Meister teaches the elongated spacer means has a distal portion and that the spacer is made out of steel or can be made of other materials (Pg. 18, lines 21-26), but does not teach the distal portion is made of a high speed steel having a hardness of at least 60 HRC permitting the distal portion to be harder than the proximal portion.
	Carlsen provides evidence in the art of saw blades, that it is known to fabricate a body portion of steel and a distal portion (or tooth tip) from a high speed steel having a hardness of at least 60 HRC (Col. 6, lines 57-66).
	It would have been obvious to one before the effective filing date of the invention to fabricate the distal end of the spacer of modified Meister of a material which maintains support and stabilization of the blade (Pg. 18 lines 16-17). Carlsen provides evidence in the art of saws of fabricating a blade body from a steel alloy to permit ductility of the body and a tooth from a harden steel to maintain strength at the edge (Col. 4, lines 14-19). One having ordinary skill would in the art would have been prompted by the evidence provided by Carlsen to fabricate the spacer from different materials based on the stress imparted by the saw blades in order to maintain strength and stability of the spacer. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over CA2822262 to Meister in view of US Patent No. 5,392,758 to Rognon.
In re claim 31, Meister teaches a spacer structure for a saw disc assembly of a sawing machine, the spacer structure comprising: 

at least one elongated spacer means (304b) configured to be disposed between the pair of saw discs in a substantially radial manner in relation to the hub device; 
wherein each of the elongated spacer means comprises a stem and a distal portion, the distal portion extending from a distal end of the stem; 
wherein the stem comprises a proximal end that is configured to engage with the hub device, 
wherein each elongated spacer means comprise a first hole (Fig. 16a),
wherein the first hole is configured to receive a fastening element therethrough for securing the pair of saw discs to the elongated spacer means (Fig. 15).

Regarding claim 31, Meister teaches the elongated spacer means, but does not teach the spacer means is a separate part from the hub device and the proximal end of the stem comprising a surface that is shaped so as to correspond to a shape of a peripheral wall of the hub device.
Rognon teaches an elongated spacer (40) being separate from the hub (38) has a proximal end of the stem comprising a surface that is shaped so as to correspond to a shape of a peripheral wall of the hub device (Col. 4, lines 62-64). 
It would have been obvious to one before the effective filing date of the invention to modify the hub and elongated spacer means of Meister as separate parts and each having a shape that corresponds to one another as taught by Rognon to maintain blade support and stability (Pg. 18, lines 17-18, Meister). It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 


Referring to alternative embodiment to Figure 18, Meister teaches a spacer having a first and a second hole, in which the second hole is capable of having a different purpose than the first hole.
It would have been obvious to one before the effective filing date of the invention to provide the spacer of embodiment to Figures 16a,b of modified Meister with a second bore to maintain a secure connection between the blade and the spacer such that the spacer retains its supporting and stabilizing functionality (Pg. 18, lines 17-18).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11, 13, 17-25, 27-31 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B SWINNEY whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER B SWINNEY/Primary Examiner, Art Unit 3724